DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 11/21/2019 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kysely et al. (U.S. Patent No. 6,424,246 B1).
With respect to claim 1, Kysely et al., hereinafter referred to as “Kysely,” teaches a reactor (FIGs. 2-3) including a coil 120 having a pair of winding portions 230 and 235; and a ring-shaped magnetic core 200, the magnetic core including: a pair of inner core portions 205 and 210 that are arranged inside of the winding portions; and a pair of outer core portions 215 and 220 that are respectively arranged outside of one end and outside of another end in an axial direction of the winding portions, the reactor comprising 
a non-magnetic reinforcing member 240 that is arranged between the pair of winding portions and is coupled to the inner end surfaces of the pair of outer core portions (col. 4, lines 52-56, col. 5, lines 43-47). Kysely does not expressly teach
wherein an axial rigidity of the reinforcing member is 2×107 N/m or more, 
the axial rigidity being a value obtained by multiplying a cross-sectional area of the reinforcing member that is perpendicular to an axial direction of the winding portions and a Young's modulus of the reinforcing member, and dividing the result by a length of the reinforcing member.
However, Kysely expressly teaches the reinforcing member having a good “rigidity and strength” needed for the device (col. 5, lines 21-23, and 61-62). Kysely also teaches the reinforcing member having a proper modulus of elasticity range (col. 6, lines 14-16). In addition, the material used for the reinforcing member in the present invention and Kysely are similar (para. [0054] of the originally filed specification of the present invention, and col. 5, lines 4-6 of Kysely). Therefore, a person with ordinary skill in the art would try, without undue experiments, to have the claimed rigidity to provide the requisite strength. Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed rigidity to provide the required mechanical stability and or strength to meet design requirements.
With respect to claim 2, Kysely teaches the reactor according to claim 1, wherein the Young's modulus of the reinforcing member is 15 GPa or more (col. 5, lines 21-23, and 61-62). As reasoned in claim 1, the reinforcing member of Kysely would have the claimed Young’s modulus, and it would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the Young's modulus as claimed to provide the required stability.
With respect to claims 3 and 6, Kysely teaches the reactor according to claims 1-2, respectively, wherein thermal conductivity of the reinforcing member is 5 W/m.K or more (col. 5, lines 21-23, and 61-62). As reasoned in claim 1, the reinforcing member of Kysely would have the claimed thermal conductivity, and it would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thermal conductivity as claimed to provide the required heat transfer.
With respect to claims 4, and 7-8, Kysely teaches the reactor according to claims 1-3, respectively. Kysely does not expressly teach the reinforcing member is made of metal. However, in the present invention, either metal on non-metal could be used as the reinforcing member (para. [0052] of the originally filed specification). A person with ordinary skill in the art would know that different materials could be used for the reinforcing member, without undue experiments, to provide the required mechanical strength or heat transfer. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the metal reinforcing member as claimed to provide the required heat dissipation and or mechanical stability and or strength. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kysely, as applied to claims 1-4 above, in view of Ono (U.S. PG. Pub. No. 2015/0000113 A1).
With respect to claim 5, and 9-11, Kysely teaches the reactor according to claims 1-4, respectively. Kysely does not expressly teach a molded resin portion in which the pair of winding portions are molded along with the reinforcing member.
Ono teaches a reactor (e.g. FIGs. 2A-2C) comprising a molded resin portion 50 in which the pair of winding portions 30 and 31 are molded along with the reinforcing member (para. [0034]). The combination would result in “a molded resin portion in which the pair of winding portions are molded along with the reinforcing member” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the molded resin portion as taught by Ono to the reactor of Kysely to protect the coil portions and the reinforcing members from foreign objects, such as moisture and dust.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837